Title: From Thomas Jefferson to William H. Cabell, 19 July 1807
From: Jefferson, Thomas
To: Cabell, William H.


                        
                            Sir
                     
                            Washington July 19. 07.
                        
                        Your letter of the 15th. was recieved yesterday, and the opinion you have given to General Matthews against
                            allowing any intercourse between the British Consul & the ships of his nation remaining in our waters in defiance of our
                            authority, is entirely approved. certainly while they are conducting themselves as enemies defacto, intercourse should be
                            permitted only, as between enemies, by flags under the permission of the commanding officers & with their passports. my
                            letter of the 16th. mentioned a case in which a communication from the British officers should be recieved if offered. a
                            day or two ago we permitted a parent to go on board the Bellona with letters from the British minister to demand a son
                            impressed: and others equally necessary will occur. but they should be under the permission of some officer having command
                            in the vicinity.   With respect to the disbanding some portion of the troops, altho I consider Norfolk as rendered safe by
                            the batteries, the two frigates, the 8. gunboats present, and 9 others & a bomb-vessel which will be there immediately,
                            & consequently that a considerable proportion of the militia may be spared, yet I will pray you to let that question lie
                            a few days; as in the course of this week we shall be better able to decide it. I am anxious for their discharge the first
                            moment it can be done with safety because I know the dangers to which their health will be exposed in that quarter in the
                            season now commencing. by a letter of the 14th. from Colo. Tatham, stationed at the vicinities of Lynhaven bay to give us
                            daily information of what passes—I learn that the British officers & men often go ashore there, that on the day
                            preceding 100. had been at the pleasure house in quest of fresh provisions & water, that negroes had begun to go off to
                            them. as long as they remain there we shall find it necessary to keep patroles of militia in their neighborhood
                            sufficiently strong to prevent them from taking or recieving supplies. I presume it would be thought best to assign the
                            tour for the three months to come to those particular corps, who being habituated to the climate of that part of the
                            country, will be least likely to suffer in their health, at the end of which time others from other parts of the country
                            may relieve them if still necessary. in the mean time our gun-boats may all be in readiness, and some preparations may be
                            made on the shore, which may render their remaining with us not eligible to themselves. these things are suggested merely
                            for consideration for the present, as by the close of the week I shall be able to advise you of the measures ultimately
                            decided on. I salute you with friendship & respect.
                        
                            Th: Jefferson
                     
                        
                    